Citation Nr: 1507398	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.    

2.  Entitlement to service connection for sleep apnea.     

3.  Entitlement to service connection for insomnia.     

4.  Entitlement to an increased rating for sacroiliitis currently rated at 40 percent disabling.   

5.  Entitlement to an increased rating for dysthymic disorder currently rated at 50 percent disabling.   

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities. 




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from August 1982 to September 1992.  She served on INACDUTRA from February 23, 1982 to February 28, 1982 and served on ACDUTRA from March 1982 to July 1982 and from July 5, 1987 to July 18, 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2008 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The September 2008 rating decision denied entitlement to increased ratings for the sacroiliitis and dysthymic disorder and entitlement to TDIU.  The September 2011 decision denied entitlement to service connection for fibromyalgia, sleep apnea, and insomnia. 

In December 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A complete hearing transcript has been associated with the file. 

The issues of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU), an increased rating for dysthymic disorder, and service connection for fibromyalgia, sleep apnea, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the service-connected sacroiliitis is manifested by pain; tenderness in the sacroiliac joints; functional limitation of flexion of the lumbosacral spine to 40 to 60 degrees; and pain on motion; without incapacitating episodes lasting at least 6 weeks during a 12 month period, ankylosis of the lumbosacral spine, or a separate neurologic disability.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 40 percent for the service-connected sacroiliitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5235-5243, 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the appellant in July 2007 and March 2008, prior to the initial adjudication of the claim, and in June 2011.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records are associated with the claims file.  The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's claim.  In September 2011, the appellant indicated that she did not have any additional evidence or information to submit in support of her claim.  

VA provided examinations in September 2013, April 2008, and July 2007 to obtain medical evidence as to the nature and severity of the service-connected sacroiliitis.  The examinations and medical opinions are adequate because medical professionals performed the examinations and issued medical opinions and findings based on review of claims file, solicitation of history and symptomatology from the appellant, and a thorough examination of the appellant.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination reports are accurate and fully descriptive.  The Board finds that the appellant has been afforded an adequate examination.  Neither the appellant nor her representative has challenged the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the December 2014 videoconference hearing, the appellant was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error provided in notice during the appellant's hearing constitutes harmless error.

The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. 

2.  Increased Rating 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, the medical evidence, including VA examination reports and private treatment records, does not show that the appellant has IVDS.  For example, at her most recent VA examination in 2013, the examiner specifically found no IVDS to be present.

Additionally, the evidence does not establish that the service-connected sacroiliitis caused incapacitating episodes with a total duration of at least six weeks during any 12 month period on appeal.  See the VA examination reports dated in September 2013, April 2008, and July 2007.  The VA treatment records do not document any incapacitating episodes.  The medical evidence also fails to show any physician-prescribed bed rest, which is another the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the sacroiliitis is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

While the appellant's back condition likely causes impairment, the criteria for a rating in excess of 40 percent based on incapacitating episodes of intervertebral disc syndrome have simply not been met.  As such, it is more beneficial to evaluate the appellant's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Specifically, when there is ankylosis with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating is available when there is unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent rating is assigned when there examiner is unfavorable ankylosis of the entire spine.

It is noted that the appellant has been assigned the maximum 40 percent schedular rating assignable for limitation of thoracolumbar spine motion.  As the maximum rating based upon motion loss has been assigned, further consideration of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

While the orthopedic rating is at the maximum schedular rating based on range of motion, a higher schedular rating is available if ankylosis is shown.  Specifically the ankylosis must be unfavorable in nature.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine Note (5).

Here, the evidence does not show that the appellant has been diagnosed with unfavorable ankylosis at any time during the course of her appeal.  The VA examinations in September 2013, April 2008, and July 2007 and the VA treatment records establish that the appellant has limited motion of the lumbosacral spine, but there were no findings of ankylosis.  Thus, on this basis, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

As such, the evidence does not support an orthopedic schedular rating in excess of 40 percent. 

The regulations governing the evaluation of back claims also provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In this case, the appellant alleged at her Board hearing that she had been diagnosed with radiculopathy in her lower extremities that was a result of her back disability.  However, while she, as a lay person, is competent to report what comes to her through her senses such as experiencing radiating pain or numbness, she lacks the medical training and expertise to provide a complex medical opinion as determining that physical symptomatology is the result of chronic neurologic impairment.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

At the hearing, the appellant stated that her VA doctor had diagnosed radiculopathy, and indeed a statement was of record from April 2013 in which radiculopathy was listed as one of her current conditions, yet there is no indication that this was based on any clinical testing.  This is highly relevant as no neurologic impairment was noted at the 2008 VA examination, and at a September 2013 VA examination, conducted subsequent to the April 2013 record, specific neurologic testing was normal, with normal reflex, motor and sensory testing.  The examiner specifically found no neurologic disability to be present.  

As such, while radiculopathy was frequently listed in the appellant's medical history, there was no showing that such a diagnosis was based on clinical testing.  Once clinical testing was conducted, no neurologic disability was supported.  As such, the Board concludes that the finding of no separate neurologic disability is the most probative evidence as it was based on clinical findings.  Consistent with this conclusion, the Board does not find that the appellant has experienced a separate neurologic disability at any time during the course of her appeal as a result of her service connected back disability.  Therefore a separate rating for neurologic impairment is not warranted.

As described a schedular rating in excess of 40 percent is not warranted for the appellant's back disability, and the claim is denied.

4.  Extraschedular rating

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected sacroiliitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the appellant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the appellant's disability level and symptomatology, then the appellant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluation assigned for the appellant's service-connected back disability is adequate in this case.  The appellant's primary back symptoms include pain and limitation of motion, all of which have been specifically contemplated as discussed above.  Moreover, there is nothing unique or unusual about the appellant's back disability.  She has been noted to be limited by her back, but her posture and gait are both normal and she has not reported experiencing any unique symptoms.  Moreover, the fact remains that the appellant is assigned a high schedular rating in acknowledgement of the considerable back impairment she experiences.  It is clear that the appellant's back disability causes significant impairment, and impairs her ability to work.  However, again, the high schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  Moreover, looking at the appellant's complaints, there is nothing that is particularly unique, unusual, or exceptional about her back disability.  The impairment from the back disability is significant, but it would be expected to be to merit a 40 percent rating.  As such, the assigned schedular evaluation is considered to adequately describe the appellant's back disability and a referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The claim for TDIU is addressed in the remand below. 


ORDER

A disability rating in excess of 40 percent for service-connected sacroiliitis is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In the current appeal, at the hearing before the Board in December 2014, the appellant asserted that her service-connected dysthymic disorder had worsened after her mother's death and she reported experiencing suicidal ideation.  See Board Hearing Transcript, pages 3 to 6.  As the evidence reflect a possible worsening of the appellant's dysthymic disorder since the last VA examination in 2013, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Regarding the claims for service connection for insomnia and sleep apnea, the appellant asserts that these disorders are caused by medications prescribed for her service-connected disabilities.  See Board Hearing Transcript, pages 26 to 29.  VA mental health treatment records show treatment for insomnia and difficulty sleeping.  See VA treatment records dated from January 2011 to March 2011.  It was noted that the insomnia was primarily related to stress and pain.  See the February 2011 VA treatment record.   A 2007 VA sleep study shows a diagnosis mild sleep apnea.  It was noted that pain was affecting the appellant's sleep.   

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  The Board finds that an opinion should be obtained as to whether the claimed insomnia and sleep apnea are caused or aggravated by the appellant's service-connected disabilities to include medications prescribed for treatment of such disabilities.   

Regarding the claim for service connection for fibromyalgia, the appellant asserts that this disability is due to the back injury in ACDUTRA in 1987 and due to ACDUTRA training in 1986.  She also asserts that the service-connected sacroiliitis causes the claimed fibromyalgia.  See Board Hearing Transcript, pages 17 to 23.  

Service records establish that the appellant was ordered to a period of two days of ACDUTRA in March 1986 and May 1986.  On July 2, 1987 the appellant was seen for complaints regarding the lower back.  Examination revealed discomfort on the left when bending.  The assessment was chronic back pain.  

Service treatment records reveal that the appellant was seen on July 6, 1987 with complaints of decreasing, intermittent back pain over the past week.  However, she reported noticing radiating pain down the posterior of her left leg about three or four days prior.  She also reported occasional radiation to the anterior right leg and neck stiffness.  She denied any recent trauma or injury involving the back.  The assessment was a bone bruise.  X-ray examination was negative.  In a Statement of Medical Examination and Duty Status dated July 7, 1987, it was reported that a trailer jerked forward on to the appellant's lower back while it was being attached to a truck.  The date of the accident was reported as July 7, 1987.  It was noted that she was on ACDUTRA when the accident occurred (period of ACDUTRA from July 5, 1987 to July 18, 1987).  It was concluded that the injury was incurred in the line of duty but only resulted in a temporary disability.  Service treatment records show that the appellant continued to seek treatment for low back pain until her separation from service in 1992.  

A December 1991 a Medical Evaluation Board (MEB) examination report shows a diagnosis of ankylosing spondylitis, stable.  It was noted that the illness may be aggravated by field training exercises and therefore the appellant was not considered to be worldwide deployable.  In a separate DA Form 3947, the MEB concluded, in pertinent part, that the approximate date of origin for the ankylosing spondylitis was in 1987, it did not exist prior to service (EPTS), and the ankylosing spondylitis was permanently aggravated by service.  The case was then referred to the Physical Evaluation Board (PEB).  In April 1992, the PEB noted that the MEB had concluded that the appellant's disability was ankylosing spondylitis, EPTS, not service aggravated.  The PEB further concluded that there was not sufficient evidence to support the appellant's reported traumatic injury as the etiological source of the current medical disease.  In June 1992 the PEB affirmed its previous determination.  The PEB found that the there was not sufficient objective evidence or authoritative reference to support the reported traumatic injury as the etiological source of the ankylosing spondylitis and the record supported the fact that the ankylosing spondylitis was a long-standing problem reported not only to military medical personnel but also to civilian medical practitioners, and based on such evidence, the PEB reaffirmed its conclusion that the ankylosing spondylitis was EPTS and not aggravated by service.  Review of the record shows that service connection was granted for sacroiliitis in May 2002.  See also the December 2001 Board decision which granted entitlement to service connection for a low back disorder variously diagnosed as sacroiliitis and ankylosing spondylitis.  

VA treatment records show a diagnosis of fibromyalgia in January 2000.  See also VA rheumatology consult records dated in January 2008.  A November 2009 VA treatment record notes that medication (letrozole) may be contributing to the appellant's myalgia.  

The Board finds that a medical opinion should be obtained as to whether the claimed fibromyalgia is related to the low back symptoms in ACDUTRA, is due to the back injury in ACDUTRA in 1987, or is caused or aggravated by the appellant's service-connected sacroiliitis or other service-connected disabilities.    

The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a higher rating for dysthymic disorder and the service connection claims.  Thus, consideration of the TDIU claim must be deferred pending resolution of the claims on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The RO should also obtain any VA treatment records dated from July 2014 to present.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA treatment records showing treatment for the service-connected dysthymic disorder, and the claimed fibromyalgia, sleep apnea, and insomnia dated from July 2014 to present.

2.  Schedule the appellant for a psychiatric examination to determine the severity of the service-connected dysthymic disorder.  

The examiner should indicate whether the dysthymic disorder causes occupational and social impairment with reduced reliability and productivity; difficulty in establishing effective work and social relationships; occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  The examiner should provide a Global Assessment of Functioning (GAF) score based on the service-connected dysthymic disorder for the time period of the appeal.

The examiner should provide an opinion as to whether the claimed insomnia is a symptom of the service-connected dysthymic disorder or whether the insomnia is a separate disability and/or diagnosis.  If the insomnia is considered to constitute a separate disability, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more) that the insomnia is caused or aggravated by the service-connected dysthymic disorder.   

The examiner should also provide an opinion as to whether it is as likely as not that the appellant's sleep apnea was caused or aggravated by her service-connected dysthymic disorder and/or her service-connected sacroiliitis.   

The examiner should provide an opinion as to whether it is as likely as not that the claimed insomnia and/or sleep apnea are caused or aggravated by the medications used to treat the service-connected dysthymic disorder and other service-connected disabilities. 

4.  Schedule the appellant for a VA examination to ascertain the nature and etiology of her claimed fibromyalgia.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current fibromyalgia either began during or is related to injury or disease including the July 1987 back injury sustained during a period ACDUTRA.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current fibromyalgia was caused by a service-connected disability to include sacroiliitis or is aggravated by a service-connected disability.  

5.  After completing all indicated development, readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


